Letton, J.
The question involved being of much importance, argument was allowed, and has been had, upon a motion for rehearing. The former opinion is reported, ante, p. 506. *513We have reexamined the question and are confirmed in the views expressed therein. In some states special provisions are made in the compensation laws for such cases, but here the legislature has left room for such remedial legislation, the need of which was not foreseen.
In England, where the injury was caused by the personal negligence or wilful act of the employer, or some person for whose default the employer is liable, the employee may, at his option, either claim compensation or sue for.damages, and if within the time limited in the compensation law the employee bring an action to recover damages, and it is determined that the employer is not liable in such action, but that he would have been liable to pay the compensation, the action shall be dismissed, but the court may proceed to assess such compensation, and may deduct therefrom the costs caused by the plaintiff suing for damages. Eng. St., 6 Edw. VII, ch. 58; Workmen’s Compensation Appeals (Eng.) 1912, 1913, pp. 29, 31. In Illinois the statute expressly provides: “When the injury to the employee was caused by the intentional omission of the employer to comply with statutory safety regulations, nothing in this act shall affect the civil liability of the employer.”. Ann. St. Ill. 1913, sec. 5151. In Wisconsin and other states increased compensation is provided for. Cases having a bearing on the question involved are: Knoll v. Shaler, 192 N. W. (Wis.) 399; Smith v. Western States Portland Cement Co., 91 Kan. 501; Helme v. Great Western Milling Co., 13 Cal. App. 116; Patten v. Aluminum Castings Co., 105 Ohio St. 1; Toledo Cooker Co. v. Sniegowski, 105 Ohio St. 161.
By failing to signify his election not to come under the provisions of the compensation act, the employee surrenders his right “to any other method, form or amount of compensation, or determination■ thereof, than as provided in part II of this article.” Comp. St. 1922, sec. 3031.
The reenactment of the factory act, slightly changed,, *514in 1919, in the compilation of the Civil Administrative Code, did not.eyidence any intention to narrow the compensation act. It would probably be wise to enact that an employer who is guilty of a wilful or negligent violation of a specific provision for the safety of his workmen prescribed by statute should be liable to an action for damages for such negligence, and that the injured employee should have his election whether he would sue, or rely on his right to compensation; but, as the law now stands, we adhere to the opinion that the only .right of recovery is under the provisions of the workmen’s compensation act.
Motion for rehearing
Overruled.